Citation Nr: 1628038	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1964 to August 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Houston, Texas.

In May 2013, the Veteran presented testimony at a hearing before a Decision Review Officer at the RO.  In February 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

Although the RO adjudicated this claim on the merits, the Board must first examine whether the evidence warrants reopening the claim.  This is significant because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied an application to reopen service connection for a cardiovascular disorder; at the time of the July 2008 decision, the evidence substantiated an abnormal electrocardiograph (EKG) in service and post-service diagnoses of hypertension and atrial flutter, however, the evidence did not substantiate a nexus between the findings in service and any post-service cardiovascular disorder.  

2.  Evidence received since the July 2008 rating decision provides additional cardiovascular diagnoses which were not previously considered.  

3.  A current cardiovascular disorder is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a cardiovascular disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  A cardiovascular disorder was not incurred in service; cardiovascular-renal disease, to include hypertension, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Law and Regulations

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific "chronic" diseases, there is a presumption that such disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cardiovascular-renal disease, including hypertension, is included among the enumerated chronic diseases.  In order for cardiovascular-renal disease affecting the heart to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

In order for vascular hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Application to Reopen

The RO initially denied a claim for service connection for heart disease (abnormal EKG) in a May 1991 rating decision.  The Veteran applied to reopen the claim in February 2008.  That application was denied in a July 2008 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  The July 2008 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted since the last disallowance on any basis to determine whether a claim must be reopened).  

The Veteran filed an application to reopen in February 2009.  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

It is not required that new and material evidence be received as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the July 2008 decision, the evidence substantiated an abnormal EKG in service and post-service diagnoses of hypertension and atrial flutter.  The evidence did not substantiate a nexus between the findings in service and either post-service heart disorder.  

Evidence received since the July 2008 decision includes VA treatment records which establish current diagnoses of valvular heart disease, including mitral valve regurgitation and tricuspid valve regurgitation, left ventricular hypertrophy, atrial fibrillation, and atrial flutter.  As the additional evidence provides diagnoses of additional heart conditions, such as valvular heart disease, which were not previously considered, the Board finds that the evidence is new and material and that reopening of the claim is warranted.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Service Connection-Merits Discussion

Service treatment records reveal an abnormal EKG on April 23, 1982, which was noted to show right-type sinus bradycardia (slow sinus rhythm with a heart rate of less than 60 beats per minute) with intraventricular conduction delay.  An August 30, 1982, report reveals that a follow-up EKG in April 1982 showed an incomplete right bundle-branch block.

A February 11, 1987, service examination revealed normal clinical findings for the heart and vascular system.  An abnormal EKG was noted.  However, it was also noted that an internal medicine evaluation, including an echocardiogram, was essentially normal and no further follow up was indicated. 

A May 10, 1990, echocardiogram revealed a normal structure of the mitral and the aortic valves.  There was no evidence of mitral valve prolapse, atrial septal defect, or cardiomyopathy.  There was no evidence of left ventricular hypertrophy.  The left ventricular cavity was of normal size, and wall motion was within normal range.  There was no significant regurgitant flow.  

The April 24, 1990, service separation examination revealed normal clinical findings for the heart and vascular system.  EKG reports on April 24, 1990, and May 10, 1990, showed sinus bradycardia, biventricular hypertrophy, and a questionable strain pattern.  Chest x-rays showed no cardiomegaly.  It was noted that there was no evidence of history of hypertension.  

Blood pressure readings were as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Jul 64
120/
80
Dec 86
120/
84
Mar 77
126/
76
Feb 87
110/
74
Aug 77
110/
70
Mar 87
108/
78
Jan 78
110/
72
Dec 87
128/
80
Feb 78
120/
78
Feb 88
120/
74
Feb 78
132/
72
Mar 89
112/
64
Mar 78
124/
74
May 89
100/
90
Aug 78
112/
78
May 89
118/
78
Aug 78
120/
82
Jul 89
112/
70
Oct 78
110/
80
Aug 89
114/
78
Sep 81
118/
80
Oct 89
106/
74
Apr 82
100/
68
Oct 89
126/
78
Aug 82
98/
64
Dec 89
122/
90
May 82
130/
90
Jan 90
114/
64
Apr 83
110/
68
Feb 90
102/
62
Apr 83
110/
80
Apr 90
122/
72
May 83
108/
70
Apr 90
110/
80
Nov 83
110/
70
May 90
104/
66
Nov 83
108/
74
May 90
98/
64
Nov 83
110/
74
May 90
104/
80
Jan 84
112/
70
May 90
118/
60
Jan 84
108/
72
May 90
92/
64
Feb 84
110/
80
May 90
120/
68
Mar 84
98/
70
May 90
102/
80
May 84
110/
76
Jun 90
100/
50
Sep 84
118/
80
Jul 90
110/
72
Nov 84
112/
74
Jul 90
122/
80
Jan 85
110/
80
Jul 90
104/
70
Nov 85
120/
62
Jul 90
92/
70
Apr 86
110/
62




After service, a December 4, 1990, Special Cardiovascular Examination discusses the Veteran's assertion that, in June 1990, during his retirement physical, he was told he had an "abnormal EKG" but was sent for an echocardiogram and was told that it was okay.  The examiner noted that the Veteran asymptomatic and remained asymptomatic at the present time (December 1990).  The Veteran stated that he had no problems with physical activities in the military.  The diagnosis was abnormal EKG showing sinus bradycardia with T wave abnormality-may be lateral ischemia or inferior ischemia.  

An April 7, 2004, History and Physical notes an EKG dated April 7, 2002, which showed ST Depression, no normal sinus rhythm, and T-wave inversions.  The Veteran reported that all of his EKGs since 1990 have been abnormal, though he does not know in what way (VBMS record 02/14/2008).  

A January 12, 2006, Physician Progress Note reveals the Veteran was taking metoprolol for blood pressure (VBMS record 02/14/2008).

An April 9, 2006, EKG revealed ST & T wave abnormality, consider lateral ischemia (VBMS record 02/14/2008).  

A May 31, 2006, echocardiogram revealed moderate to severe left ventricular hypertrophy with diastolic dysfunction, moderate left atrial enlargement, mild mitral regurgitation and tricuspid regurgitation, and normal systolic function (VBMS record 02/23/2011).  

The Veteran was admitted to Urgent Care on June 9, 2006, for complaint of pressure and fluttering in the chest.  He was discharged with changes in prescribed medications (VBMS record 02/23/2011).

The Veteran was hospitalized in August 2006 for atypical chest pain.  After being admitted, his chest pain improved and he was discharged to return to his usual medications (VBMS record 02/23/2011).

A February 14, 2008, Echocardiogram reveals an overall impression of moderate left ventricular hypertrophy with normal systolic function, mild left atrial enlargement, and mild valvular heart disease (VBMS record 02/23/2011).

An April 9, 2008, Cardiology New Patient Note discusses a nuclear report from March 2008 which is a normal study.  An echo report from February 2008 revealed moderate left ventricular hypertrophy with normal systolic function.  There was mild left atrial enlargement and mild valvular heart disease.  The Veteran had an abnormal stress test with angina symptoms (VBMS record 02/14/2008).  

A July 4, 2008, EKG revealed ST & T wave abnormality-consider ischemia.  When compared with the EKG of January 9, 2003, no significant change was found.  An August 7, 2008, EKG revealed normal sinus rhythm and incomplete right bundle branch block.  A September 16, 2008, EKG revealed ST & T-wave abnormality-consider ischemia versus repolarization abnormality.  When compared with an EKG of August 7, 2008, no significant change was found (VBMS record 10/27/2008).  

The RO obtained a medical opinion based on claims file review in February 2011.  The examination noted that the Veteran has current hypertension which was first diagnosed in 2005/2006.  He also has current valvular heart disease (including mitral valve regurgitation and tricuspid valve regurgitation).  In addition, the Veteran has current left ventricular hypertrophy, atrial fibrillation, and atrial flutter.  The examiner found that the conditions considered to be current cardiovascular disorders were less likely than not (less than 50 percent probability) related to the findings of sinus bradycardia, incomplete right bundle branch block, and biventricular hypertrophy, during service.  The rationale was that right bundle branch does not signify pathology but is a condition which may occur with healthy people.  The examiner noted that complete right bundle branch block is a condition found in 5 to10 percent of the normal population.  In essence, it is not a disorder.  The examiner also found that the conduction delay does not imply cardiac pathology and requires no further evaluation.  

The examiner acknowledged the finding of right bundle branch block in service but found no medical link between any current heart disorder and this "finding."  The examiner also cited the December 1990 Special Cardiovascular Examination as indicating no evidence of a cardiac disease at that time or at any time prior to 2004.  

After a review of all of the evidence, the Board finds that no current cardiovascular disease, to include hypertension, is related to service.  With reference to the criteria set out above, the Board observes that cardiovascular-renal disease and/or hypertension were not manifest to a degree of 10 percent or more within one year of service separation.  

The Board finds the February 2011 opinion to be persuasive evidence that the right bundle branch block and conduction delay noted in service do not represent diseases, disorders, or current disabilities.  It is also persuasive evidence against any relationship between remote onset of hypertension and valvular heart disease and service.  There is no medical opinion that purports to relate any current cardiovascular disorder to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis such as hypertension or valvular heart disease to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of vascular hypertension and valvular heart disease, and the inherently medical question of how an injury or disease in service, or in this case, apparently benign clinical findings in service, may have contributed to bring about remote hypertension and/or valvular heart disease.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  

As the only competent evidence regarding the essential element of a nexus between any current cardiovascular disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a cardiovascular disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of this opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  However, the Veteran has requested an examination be conducted in conjunction with another opinion.  He has essentially objected to the fact that the RO requested an opinion based solely on claims file review.  The Veteran was provided 60 days at the Board hearing to obtain a medical opinion from his private treatment provider.  However, to date, no additional evidence has been received.  

The Board finds that the opinion obtained is adequate and that there is no essential dispute regarding the nature or severity of any current cardiovascular disorder.  The question at issue regards the relationship between clinical findings noted in service and current cardiovascular disorders.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.








CONTINUED ON NEXT PAGE-ORDER


ORDER

Reopening of service connection for a cardiovascular disorder is granted.  

Service connection for a cardiovascular disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


